Citation Nr: 1017739	
Decision Date: 05/13/10    Archive Date: 05/26/10

DOCKET NO.  07-07 073	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a low back condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Johnson, Counsel




INTRODUCTION

The Veteran served on active duty from August 1967 to August 
1969, and from February 1974 to November 1980.  He also had 
unverified periods of active duty for training (ACDUTRA) and 
inactive duty for training (INACDUTRA).

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2005 rating decision rendered by 
the San Juan, the Commonwealth of Puerto Rico Regional Office 
(RO) of the Department of Veterans Affairs (VA).

A comprehensive review of the record shows that the Veteran 
originally filed a claim of service connection for a back 
condition in December 1980, on the basis that he had suffered 
a back injury in June 1980.  In an April 1982 rating 
decision, the RO denied service connection on the basis that 
there was no evidence of a current chronic back condition 
that could be related to an incident of service, including 
the 1980 injury.  In a May 1986 decision, the Board affirmed 
the RO's denial of service connection.  

The Veteran submitted applications to reopen his claim of 
service connection for a back condition in September 1991 and 
March 1993.  The RO declined to reopen the claim on the basis 
that new and material evidence had not been submitted.  

In January 1996, the Veteran filed a new claim of service 
connection for a back condition.  In this respect, the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) recently held that claims based on distinctly 
diagnosed diseases or injuries must be considered as separate 
and distinct claims of that disease or injury. Boggs v. 
Peake, 520 F.3d 1330, 35 (Fed. Cir. 2008).  In a May 1999 
rating decision, the RO denied the claim as being "not well 
grounded."  The RO stated that the evidence showed that a 
back injury, which the Veteran had sustained in May 1995, had 
not in fact occurred during a period of active duty service, 
ACDUTRA, or INACDUTRA service.  The Veteran failed to submit 
a timely notice of disagreement (NOD) with the May 4, 1999 
rating decision.  As such, and because the RO closed his 
appeal, the May 1999 rating decision became final on May 4, 
2000.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 
(2009).

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) observed in Paralyzed Veterans of America 
v. Secretary of Veterans Affairs, 345 F. 3d 1334 (Fed. Cir. 
2003), that pursuant to Section 7 of the Veterans Claims 
Assistance Act of 2000 (VCAA), a claim that was denied as not 
well grounded and which became final between July 14, 1999 
and November 9, 2000 may be readjudicated under the VCAA "as 
if the denial or dismissal had not been made," provided a 
timely request is filed by the claimant or on the Secretary's 
own motion.  See Paralyzed Veterans of America v. Secretary 
of Veterans Affairs, 345 F.3d 1343-44 (Fed. Cir. 2003).  If 
there was a request made by the claimant, that request had to 
be filed by the claimant no later than two years after the 
date of the enactment of the VCAA, i.e., not later than 
November 9, 2002.

Here, the Veteran submitted a claim for entitlement to 
service connection for a back condition in March 2002; 
however, the RO failed to act upon his claim.  In fact, the 
Board had to refer his reopened claim back to the RO in Board 
decisions of July 2004 and March 2006.  The Board interprets 
the March 2002 claim for entitlement to service connection 
for a back condition, as a request to have his previously 
denied claim readjudicated under the VCAA.  See 38 C.F.R. § 
3.155(a) (2009).   

The Board notes that the General Counsel of VA has recognized 
that if a timely request for readjudication has been made 
under section 7 (b) of the VCAA, the first adjudication of 
the claim must be made by the agency of original 
jurisdiction, and if the veteran wishes to appeal, he or she 
must file a timely notice of disagreement with the decision, 
even when, as here, the original decision had been appealed. 
Further, when a claim is readjudicated under the VCAA, the 
Board need not vacate any prior decision on the claim. 
VAOPGCPREC 03-2001, 66 Fed. Reg. 33,311 (2001).  In light of 
the foregoing, the Board treats the subsequent September 2006 
rating decision currently on appeal as a de novo 
adjudication.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

VA law provides that service connection may be granted for a 
disability resulting from personal injury suffered or disease 
contracted in line of duty or for aggravation of preexisting 
injury suffered or disease contracted in line of duty. 38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2009).  
Active military, naval, or air service includes any period of 
active duty for training (ACDUTRA) during which the 
individual concerned was disabled or died from a disease or 
injury incurred in or aggravated in line of duty, or any 
period of inactive duty training (INACDUTRA) during which the 
individual concerned was disabled or died from injury 
incurred in or aggravated in line of duty.  38 U.S.C.A. § 
101(21), (24) (West 2002); 38 C.F.R. § 3.6(a), (d) (2008); 
Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).  
ACDUTRA is, generally, full-time duty in the Armed Forces 
performed by reserves for training purposes. 38 C.F.R. § 
3.6(c)(1) (2009).

The Veteran seeks service connection for a back condition, to 
include residuals of status-post lumbar laminectomy.  He 
reports that he injured his back at Fort Buchanan, Puerto 
Rico while in the active reserves.  In October 1996 and July 
1998, the RO made requests to Commander Headquarters, for 
verification of INACDUTRA service from June 14, 1994 to June 
15, 1994.  

In March 1999, medical records were submitted by the service 
department.  Clinic notes dated on May 15, 1994 and May 17, 
1994 characterize the Veteran as an 'active duty reservist.'  
On various sick slips, the Veteran's unit commander indicated 
that the injury had occurred 'in the line of duty.'  A 
Statement of Medical Examination and Duty Status form, dated 
June 15, 1994, indicates the Veteran's military organization 
as 348th Regiment, 3rd Battalion, 6th Brigade.  It also 
includes the date of the injury as May 15, 1994.  On this 
form, the Veteran's unit commander noted that the Veteran was 
on INACDUTRA, but specified that the period of INACDUTRA was 
from June 14, 1994 to June 15, 1994.  

The Board notes, however, that the injury to the Veteran's 
low back occurred on May 15, 1994, and not in June 1994.  
Thus, there is no confirmation of the Veteran's duty status 
during the time of the noted back injury.  Therefore, the 
Board finds further development is required to verify the 
Veteran's dates of active service, to include any period of 
active duty for training, particularly in May 1994.  See 38 
U.S.C.A. § 5103A(b)(3) (providing that efforts to obtain 
records in the custody of a Federal agency will continue 
until they are obtained or it is reasonably certain that they 
do not exist).  The RO should also obtain from the 
appropriate service department, a line of duty determination, 
and any relevant information regarding military duty day pay 
for the time period in question.

Under the VCAA, VA is obliged to provide an examination when 
the record contains competent evidence that the claimant has 
a current disability or signs and symptoms of a current 
disability, the record indicates that the disability or signs 
and symptoms of disability may be associated with active 
service; and the record does not contain sufficient 
information to make a decision on the claim.  38 U.S.C.A. § 
5103A(d).  The evidence of a link between current disability 
and service must be competent.  Wells v. Principi, 326 F. 3d 
1381 (Fed. Cir. 2003).

The Court has held that the threshold for getting an exam is 
rather low.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  
As discussed above, reservist medical records include 
complaints and treatment for a back injury.  The Veteran has 
presented evidence, or reported symptoms of, a current back 
condition and has also submitted statements which can be 
interpreted as reporting continuity of symptomatology.  Such 
reports of continuity of symptomatology serve to trigger VA's 
duty to provide an examination.  Duenas v. Principi, 18 Vet. 
App. 512 (2004).

Although the Veteran was afforded a VA examination to 
evaluate his herniated discs (status post lumbar laminectomy) 
condition in April 1999, the examiner did not discuss the 
issue of etiology of the condition, particularly in regards 
to the injury noted in May 1994.  Accordingly, the case is 
REMANDED for the following action:

1.  Contact the National Personnel Records 
Center (NPRC), the Veteran's Unit Command, 
and any other appropriate agency, for 
verification of the Veteran's duty status 
at the time of the claimed injury on May 
15, 1994.  Any and all periods of 
INACDUTRA and ACDUTRA service in May 1994 
should be identified.  

If necessary, the RO should contact the 
Defense Finance and Accounting Service 
(DFAS) and the Defense Manpower Data 
Center (DMDC) and request that they 
identify the specific dates of all periods 
of active duty for training and inactive 
duty training in the Army Reserve, 
specifically the May 1994 claimed period 
of service.  

All attempts to procure records should be 
documented in the file.  If the RO cannot 
obtain records verifying the Veteran's 
service, a notation to that effect should 
be inserted in the file.  The Veteran and 
his representative are to be notified of 
unsuccessful efforts in this regard, in 
order to allow the Veteran the opportunity 
to obtain and submit those records for VA 
review.

2.  Following the development requested in 
Step 1, if the claimed period of service 
in May 1994 is verified, the RO should 
schedule the Veteran for a VA examination 
for the claimed back condition.  The RO 
should specify all verified periods of 
active service, ACDUTRA and INACDUTRA for 
the examiner.  The examiner should review 
the claims file and note such review in 
the examination report or in an addendum.  

The examiner should identify all current 
low back conditions present, and provide 
an opinion as to whether the Veteran has a 
current back disability that at least as 
likely as not (at least a 50 percent 
probability) that it/they, began in a 
period of active service, or is/are 
otherwise the result of a disease or 
injury during a period of active service.  
The examiner should offer a complete 
rationale for all opinions given.  

3.  After ensuring the development is 
complete, re-adjudicate the claim.  If the 
claim is not fully granted, issue a 
supplemental statement of the case before 
returning the claims to the Board, if 
otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


